(2008)
In re: VELOCITY EXPRESS, INC., WAGE & HOUR EMPLOYMENT PRACTICES LITIGATION.
MDL No. 1978.
United States Judicial Panel on Multidistrict Litigation.
October 8, 2008.

TRANSFER ORDER
JOHN G. HEPBURN II, Chairman.
Before the entire Panel: Common defendants Velocity Express Corp., Velocity Express, Inc., and Velocity Express Leasing, Inc. (collectively Velocity Express) have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Northern District of California or, alternatively, the Southern District of Texas. Plaintiffs in the three actions pending in California support centralization, but suggest the Central District of California as transferee district. Plaintiffs in the remaining five actions and one potential tag-along action support centralization, but suggest the Eastern District of Wisconsin as transferee district.
This litigation currently consists of eight actions listed on Schedule A and pending in seven districts, two actions in the Central District of California, and one action each in the Northern District of California, the District of Connecticut, the Southern District of Florida, the Western District of New York, the Western District of North Carolina, and the Eastern District of Wisconsin.[1]
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Eastern District of Wisconsin will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. While it is possible there are certain regional differences in the application of work rules, whatever differences exist do not negate the many common factual issues. All actions share factual questions arising from the classification of certain package delivery drivers as independent contractors rather than employees. On balance, centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
Given the geographic dispersal of pending actions, as well as the nationwide business of Velocity Express, no particular district or region emerges as the focal point for this litigation. We are persuaded that the Eastern District of Wisconsin is an appropriate transferee forum for this litigation. It is a centrally located district with the time and resources to devote to this litigation.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Eastern District of Wisconsin are transferred to the Eastern District of Wisconsin and, with the consent of that court, assigned to the Honorable William C. Griesbach for coordinated or consolidated pretrial proceedings with the action pending there and listed on Schedule A.

SCHEDULE A

MDL No. 1978  IN RE: VELOCITY EXPRESS, INC., WAGE & HOUR EMPLOYMENT PRACTICES LITIGATION
Central District of California

Dwight Moses v. Velocity Express, Inc., et al., C.A. No. 2:08-3078

Heath Jobe v. Velocity Express, Inc., C.A. No. 5:07-1693
Northern District of California

Philip Jones, et al. v. Velocity Express Leasing, Inc., et al., C.A. No. 3:08-773
District of Connecticut

Aaron W. Grider, et al. v. Velocity Express Leasing, Inc., C.A. No. 3:08-82
Southern District of Florida

Guillermo Santacruz, et al. v. Velocity Express Corp., et al., C.A. No. 1:08-21591
Western District of New York

James Charles, et al. v. Velocity Express Corp., et al., C.A. No. 6:07-6610
Western District of North Carolina

Michael L. Carver, et al. v. Velocity Express Corp., et al., C.A. No. 1:07-407
Eastern District of Wisconsin

Gary L. Parizek v. Velocity Express, Inc., C.A. No. 1:08-478
NOTES
[1]  The Panel has been notified that an additional related action has been filed in the Middle District of Florida. This action will be treated as a potential tag-along action. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).